Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 1 of 71 Page ID #:717




   1 SHEPPARD MULLIN RICHTER & HAMPTON LLP
     FRANK FALZETTA, Cal. Bar No. 125146
   2   ffalzetta<@sheQpardmul1in. com
     DAYID E�WORSKY, Cal. Bar No. 272167
   3 ddworsJ<y(a),sheppardmullin.com
     333 South HoQe Stree,t, 43rd Floor
   4 Los Angeles, CA 900 , 1
     Telephone: (213) 620-1780
   5 Facsimile: (213) 620-1398
   6 SHEPP ARD, MULLIN, RICHTER & HAMPTON LLP
     JEFFREY S. CROWE, Cal. Bar No. 216055
   7 j crowe@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   8 Costa Mesa, California 92626
     Telephone: 714.513.5100
   9 Facsimile: 714.513.5130
  1 O Attorneys for Defendant
      GOLDEN EAGLE INSURANCE
  11 CORPORATION
  12                             UNITED STATES DISTRICT COURT
  13            CENTRAL DISTRICT OF CALIFORNIA -WESTERN DIVISION
  14 1700 PCH DEVELOPMENT, LLC, a              Case No. 2:19-cv-10151-TJH-JCx
     California limited liability company,
  15
                         Plaintiff,            DISCOVERY MOTION
  16                                           DECLARATION OF DAVID
                V.                             DWORSKY IN SUPPORT OF
  17                                           GOLDEN EAGLE INSURANCE
     GOLDEN EAGLE INSURANCE                    CORPORATION'S MOTION FOR
  18 CORPORATION, a New Hampshire              COURT ORDER THAT EXPERT
     Comoratio � CLARK SEIF CL"ARK, a          DEPOSITIONS DO NOT COUNT
  19 California \...,Orporation,               TOWARD PRESUMPTIVE
                                               IO-DEPOSITION LIMIT
  20                            Defendants.
                                               (Volume 1 of 2 With Exhibits 1-7)
  21
                                               [Notice of Motion and Motion and Joint
  22
                                               Stipulation filed concurrently herewith;
  23                                           [Proposed} Order lodged concurrently
  24
                                               herewith}
                                               Date:           October 6, 2020
  25                                           Time:          9:30 a.m.
                                               Crtrm.:         750
  26
                                               DCO:            October 30, 2020
  27                                           PTC:            February 8, 2021
                                               Trial:          Not Set
  28

       SMRH:4819-3504-8394. l                        DWORSKY DECL. ISO MOTION RE EXPERT
                                                                    WITNESS DEPOSITIONS
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 2 of 71 Page ID #:718
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 3 of 71 Page ID #:719
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 4 of 71 Page ID #:720
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 5 of 71 Page ID #:721
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 6 of 71 Page ID #:722
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 7 of 71 Page ID #:723
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 8 of 71 Page ID #:724
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 9 of 71 Page ID #:725
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 10 of 71 Page ID #:726
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 11 of 71 Page ID #:727
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 12 of 71 Page ID #:728
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 13 of 71 Page ID #:729
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 14 of 71 Page ID #:730
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 15 of 71 Page ID #:731
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 16 of 71 Page ID #:732
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 17 of 71 Page ID #:733
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 18 of 71 Page ID #:734
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 19 of 71 Page ID #:735
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 20 of 71 Page ID #:736
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 21 of 71 Page ID #:737
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 22 of 71 Page ID #:738
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 23 of 71 Page ID #:739
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 24 of 71 Page ID #:740
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 25 of 71 Page ID #:741
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 26 of 71 Page ID #:742
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 27 of 71 Page ID #:743
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 28 of 71 Page ID #:744
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 29 of 71 Page ID #:745
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 30 of 71 Page ID #:746
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 31 of 71 Page ID #:747
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 32 of 71 Page ID #:748
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 33 of 71 Page ID #:749
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 34 of 71 Page ID #:750
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 35 of 71 Page ID #:751
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 36 of 71 Page ID #:752
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 37 of 71 Page ID #:753
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 38 of 71 Page ID #:754
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 39 of 71 Page ID #:755
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 40 of 71 Page ID #:756
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 41 of 71 Page ID #:757
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 42 of 71 Page ID #:758
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 43 of 71 Page ID #:759
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 44 of 71 Page ID #:760
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 45 of 71 Page ID #:761
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 46 of 71 Page ID #:762
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 47 of 71 Page ID #:763
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 48 of 71 Page ID #:764
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 49 of 71 Page ID #:765
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 50 of 71 Page ID #:766
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 51 of 71 Page ID #:767
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 52 of 71 Page ID #:768
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 53 of 71 Page ID #:769
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 54 of 71 Page ID #:770
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 55 of 71 Page ID #:771
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 56 of 71 Page ID #:772
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 57 of 71 Page ID #:773
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 58 of 71 Page ID #:774
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 59 of 71 Page ID #:775
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 60 of 71 Page ID #:776
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 61 of 71 Page ID #:777
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 62 of 71 Page ID #:778
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 63 of 71 Page ID #:779
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 64 of 71 Page ID #:780
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 65 of 71 Page ID #:781
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 66 of 71 Page ID #:782
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 67 of 71 Page ID #:783
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 68 of 71 Page ID #:784
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 69 of 71 Page ID #:785
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 70 of 71 Page ID #:786
Case 2:19-cv-10151-TJH-JC Document 26-2 Filed 09/15/20 Page 71 of 71 Page ID #:787
